Citation Nr: 1431919	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-50 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher








INTRODUCTION

The Veteran served on active duty from August 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, which-in pertinent part, denied the benefit sought on appeal.  This case was before the Board in December 2011 when it was remanded for additional development.  As will be discussed below, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a June 2014 informal hearing presentation (IHP).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Bilateral hearing loss disability was not shown during active duty service or during the first year after service; and, no current hearing loss disability is etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that the Veteran was mailed a letter in December 2008 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  The Veteran was provided complete notice prior to the adjudication of the claim in May 2009. 

VA has also complied with its duty to assist the Veteran in the development of his claims.  All available STRs, service personnel records and identified post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board finds that no additional development for medical opinions or examinations is necessary.  Pursuant to the Board's December 2011 remand, the Veteran underwent a VA examination in February 2012.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Evidentiary development is complete. 

The Veteran's representative has argued that the February 2012 VA examination is inadequate because the audiometric data obtained on examination was deemed unreliable and invalid.  See June 2014 IHP.  The Board does not agree.  While audiometric data was not reported because it was deemed "invalid," the examiner did provide the nexus opinion requested by the Board in the December 2011 remand.  Therefore, there has been substantial compliance with the Board's remand instructions.  See D'Aries, supra.  

As VA's duties to notify and assist are met, the Board will address the merits of the claims. 

II.  Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss (organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A September 1970 separation examination report includes findings of right ear hearing impairment at 6000 Hertz (Hz).  All STRs, including the September 1970 separation examination report, are negative for findings of hearing loss disability for VA compensation purposes.  

Service personnel records show that the Veteran's awards and citations include the Combat Action Ribbon.

Following service, an October 1974 VA examination report is negative for complaints or findings of hearing loss disability. 

An August 2008 private ENT examination report notes the Veteran's history of combat noise exposure in service, minimal post-service noise exposure from diving trucks for nine years, and current complaints of hearing loss that became a persistent problem over the years.  On examination, some cerumen was noted bilaterally.  Audiometric testing revealed bilateral mild to moderate sensorineural hearing loss.  Speech audiometry revealed speech recognition ability 100 percent bilaterally.  The examiner opined that the Veteran's mild to moderate sensorineural hearing loss is more likely than not related to his military service.  In this regard, he noted that the Veteran had no other significant noise exposure during his lifetime.

A February 2009 VA examination report notes the Veteran's complaints of hearing loss since his combat military service and current audiometric findings of bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

A February 2012 VA examination report notes the Veteran's history of combat noise exposure in service, and no post-service noise exposure besides hunting once a year.  Examination revealed unreliable audiometric results.  Specifically, despite repeated reinstruction and retesting, pure tone averages, which were in the mild hearing loss range, were not in agreement with speech recognition thresholds, which were in the normal hearing range (94 percent on the Maryland CNC word list).  The pure tone averages suggested a nonorganic hearing loss and were considered unreliable.  The speech recognition scores were judged to be of good reliability.  After reviewing the claims file, the examiner opined that any current hearing loss is not at least as likely as not caused by or a result of an event in military service, to include noise exposure.  In this regard, he noted that the separation audio showing completely essentially normal hearing in the both ears, with only a mild hearing loss at 6000 Hertz in the right ear.  The examiner cited the 2006 Institute of Medicine report titled "Noise and Military Service- Implications for Hearing Loss and Tinnitus," which concluded that noise induced hearing loss (NIHL) "occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.  The most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."  The VA examiner also noted that the 2008 private medical opinion was provided without consideration of the STRs, including the separation examination which did not show hearing loss disability.

The Veteran has reported on several occasions that he was exposed to acoustic trauma during his combat service.  The Board does not dispute this assertion.  His contention of experiencing noise exposure in service is accepted.

Based on the aforementioned evidence, the Veteran is not shown to have hearing loss disability during his period of active service from August 1969 to September 1970.  There is no evidence to indicate that he was diagnosed sensorineural hearing loss within one year of his leaving active duty in September 1970 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  Further, in light of the lack of documented complaints of hearing loss symptoms until 2008, to include the 1974 VA examination was negative for any complaints of hearing loss, continuity of symptomatology is not established.  Indeed, even though he claimed to have residuals of an in-service ear infection in 1974, he made no mention of hearing loss at that time.  

As for there being a medical nexus between the Veteran's in-service acoustic trauma and any current or recent hearing loss disability, two medical opinions have been considered and weighed.  After a review of the conflicting medical opinions in this case, the Board finds that the February 2012 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service noise exposure, as well as his stated contentions.  After considering evidence of record, the VA examiner opined that any current or recent hearing loss disability was less likely than not incurred in or caused by service, to noise exposure from combat.  The examiner's references to specific evidence, as well as supporting medical research, make for persuasive rationale.

Careful consideration has also been given to the 2008 private medical opinion.  However, his opinion is fairly cursory in that he did not explain what evidence in the Veteran's STRs supported his conclusion.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  There was no discussion of the negative findings in the STRs, or the lack of medical evidence for nearly 38 years.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to difficulty hearing, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to hearing loss disability diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Any assertion of experiencing hearing loss since service is weakened by the lack of supporting corroborative evidence.  Reference is again made to the Veteran's 1974 claim wherein he did not identify hearing loss even though he claimed service connection for the residuals of a left ear infection.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claim is denied. 


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


